AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                                                                                                                           FILED
                                                                                                                      U.S. DISTRICT COURT
                       Sheet 1                                                                                    EASTERN DISTRICT ARKANSAS

                                                                                                                           APR 1
                                          UNITED STATES DISTRICT COUR1:.AMESW.
                                                            Eastern District of Arkansas             By: ___,__,..tt--t-f-~r-::r'=-:=
                                                                         )
              UNITED STATES OF AMERICA                                   )
                                   v.                                    )
                                                                         )
               LEONEL RODRIGUEZ-HUERTA                                          Case Number: 4:19cr00099-01 JM
                                                                         )
                                                                         )      USM Number: 57850208
                                                                         )
                                                                         )       Molly Sullivan
                                                                         )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          1 of Information

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

 8 USC§ 1326(a)                     Illegal Reentry of a Previously Deported Alien                           2/2/2019                     1




       The defendant is sentenced as provided in pages 2 through          __2_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                 Dis     Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any- change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in econormc circumstances.

                                                                          4/16/2019
                                                                                                   ent




                                                                          U.S. DISTRICT JUDGE JAMES M. MOODY JR.
                                                                         Name and Title of Judge



                                                                         Date
                                                                                >-\\ \1 \ \9
                                                                                     \        \
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - hnprisonment

                                                                                                     Judgment -          2_ of
                                                                                                                  Page _ _       2
 DEFENDANT: LEONEL RODRIGUEZ-HUERTA
 CASE NUMBER: 4:19cr00099-01 JM

                                                               IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
                TIME SERVED with no supervised release to follow




     D The court makes the following recommendations to the Bureau of Prisons:




     liZI   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at
                      --------- D                       a.m.     D p.m.      on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D    as notified by the United States Marshal.

            D    as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                     to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                             By----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
